MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 159 
Docket:	   Han-15-452	
Argued:	   September	14,	2016	
Decided:	  October	25,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                CHRISTOPHER	SAENZ	
	
	
SAUFLEY,	C.J.	

      [¶1]		Hilary	Saenz	died	in	her	Ellsworth	home	on	Christmas	Day,	2013,	

after	 several	 days	 of	 beatings	 and	 injuries	 inflicted	 on	 her	 by	 her	 husband	

while	 her	 children	 were	 present.	 	 The	 immediate	 cause	 of	 her	 death	 was	 a	

subdural	hematoma,	a	brain	bleed	that	caused	her	to	lose	consciousness	and	

die.	 	 Her	 husband,	 Christopher	 Saenz,	 was	 charged	 with	 her	 murder,	 and,	

following	 a	 jury-waived	 trial	 in	 the	 Superior	 Court	 (Hancock	 County,	

A.	Murray,	J.),	 convicted	 of	 depraved	 indifference	 murder,	 17-A	 M.R.S.	

§	201(1)(B)	(2015).		He	appeals,	arguing	that	there	was	insufficient	evidence	

for	 the	 court	 to	 have	 found	 beyond	 a	 reasonable	 doubt	 that	 (1)	his	 actions	

caused	his	wife’s	death,	and	(2)	he	acted	with	a	depraved	indifference	to	the	
2	

value	of	human	life.		See	id.;	State	v.	Erskine,	2006 ME 5,	¶	9,	889 A.2d 312.		We	

affirm	the	judgment.	

                                  I.		BACKGROUND	

      [¶2]	 	 Because	 Saenz	 challenges	 the	 sufficiency	 of	 the	 evidence,	 we	

summarize	the	trial	court’s	extensive,	supported	factual	findings	in	detail.	

      [¶3]	 	 In	 November	 and	 December	 2013,	 Hilary	 Saenz	 and	 Christopher	

Saenz	 were	 living	 together	 with	 their	 twelve-year-old	 daughter	 and	

eight-year-old	 son.	 	 In	 November	 2013,	 Saenz	 expressed	 suspicion	 that	 his	

wife	 was	 cheating	 on	 him	 after	 he	 borrowed	 her	 telephone	 and	 did	 not	

recognize	 some	 of	 the	 telephone	 numbers	 in	 the	 call	 history.	 	 In	 the	 weeks	

leading	up	to	Christmas	2013,	Saenz	argued	with	his	wife	about	the	numbers	

on	her	telephone	four	or	five	days	per	week.			

      [¶4]	 	 Saenz	 physically	 assaulted	 his	 wife	 during	 many	 of	 these	

arguments.	 	 Over	 the	 course	 of	 December	 22	 through	 December	 24,	 Saenz	

grabbed	 Hilary’s	 arms,	 pushed	 her	 away,	 and	 smacked	 her	 face,	 causing	 a	

black	eye.		He	also	punched	her	legs,	punched	her	arm,	pushed	her,	held	her	

down	 on	 a	 chair	 with	 his	 knee	 in	 her	 stomach,	 and	 squeezed	 her	 hand	 so	

tightly	it	bent	the	ring	on	her	finger.		On	December	23,	Saenz	punched	Hilary	

in	the	forehead	during	an	argument	in	front	of	their	son.	
                                                                                          3	

      [¶5]	 	 On	 December	 24,	 the	 daughter	 observed	 bruising	 near	 her	

mother’s	eyebrow,	cheekbone,	and	nose.		Saenz	admitted	to	his	daughter	that	

he	had	punched	her	mother	in	the	face.		He	promised	her	that	he	would	not	do	

it	again.		That	night,	the	daughter	woke	up	in	the	middle	of	the	night	and	saw	

Saenz	pin	her	mother	on	the	couch	and	hold	her	hands	back.			

	     [¶6]	 	 In	 the	 early	 morning	 of	 December	 25,	 a	 neighbor	 who	 lived	

diagonally	across	the	street	awoke	to	loud	banging	and	profanity.		He	looked	

outside	 to	 see	 Saenz	 slamming	 the	 apartment	 door	 repeatedly	 and	 yelling	

back	toward	the	inside	of	the	apartment.			

      [¶7]	 	 After	 the	 children	 opened	 presents	 on	 Christmas	 morning,	 Saenz	

again	argued	with	Hilary	about	the	unknown	calls	and	texts	on	her	telephone.		

The	daughter	told	Saenz	to	stop	fighting	because	it	was	Christmas,	and	he	said	

that	he	would	try.			

      [¶8]	 	 Saenz	 and	 his	 wife	 then	 took	 a	 nap	 in	 their	 bedroom.	 	 After	 they	

woke	up	from	the	nap,	they	resumed	arguing	in	the	living	room	and	then	went	

into	their	bedroom	and	closed	the	door.			

      [¶9]		The	daughter	initially	heard	shouting	from	the	bedroom,	then	she	

could	not	hear	arguing	any	more.		Saenz	came	out	of	the	bedroom,	went	into	

the	 daughter’s	 room	 and	took	 her	 telephone.	 	 Later,	 Saenz	 told	 the	 daughter	
4	

and	 son	 to	 go	 to	 the	 neighbor’s	 home	 because	 he	 was	 going	 to	 call	 an	

ambulance.	 	 The	 daughter	 testified	 that	 Saenz	 told	 her	 their	 mother	 had	

“passed	out.”			

       [¶10]	 	 At	 2:13	 p.m.,	 Saenz	 performed	 an	 internet	 search	 for	 “What	 do	

you	do	when	someone	gets	knocked	out.”		Eight	minutes	later,	he	performed	

another	 search	 and	 reviewed	 an	 article	 titled	 “Helping	 a	 Person	 During	 an	

Epileptic	 Seizure.”	 	 Saenz	 called	 the	 local	 hospital	 seven	 minutes	 after	 this	

search	 and	 the	 charge	 nurse	 told	 him	 to	 call	 9-1-1.	 	 After	 he	 had	 called	 and	

texted	his	mother	several	times	over	the	next	ten	minutes,	Saenz	dialed	9-1-1,	

but	the	call	never	connected.		Shortly	thereafter,	Saenz	spoke	with	his	mother	

on	the	telephone	for	just	under	three	minutes.		More	than	half	an	hour	after	

Saenz’s	initial	web	search,	he	again	called	9-1-1,	and	an	ambulance	arrived	a	

few	minutes	later.		The	court	heard	testimony	that	soon	after	the	ambulance	

arrived,	Hilary’s	pulse	stopped,	and	although	rescue	personnel	performed	CPR	

for	more	than	half	an	hour,	until	3:33	p.m.,	they	could	not	resuscitate	her,	and	

Hilary	died	at	her	home.	

       [¶11]	 	 The	 cause	 of	 Hilary’s	 death	 was	 blunt	 force	 trauma	 to	 her	 head	

and	torso.		These	traumas	caused	a	subdural	hematoma	and	a	lacerated	liver,	

which	 were	 the	 fatal	 injuries.	 	 The	 immediate	 cause	 of	 her	 death	 was	 the	
                                                                                          5	

subdural	hematoma.		The	lacerated	liver	was	a	potentially	fatal	injury,	but	it,	

alone,	would	not	have	caused	Hilary’s	death	on	the	day	she	died.			

      [¶12]	 	 At	 the	 time	 of	 her	 death,	 Hilary	 had	 more	 than	 fifty	 visible,	

external	 bruises	 on	 her	 body,	 including	 at	 least	 fifteen	 bruises	 on	 her	 head.		

Among	 these	 were	 injuries	 to	 her	 forehead,	 chin,	 and	 right	 eye	 that	 were	

hours	or	days	old,	and	there	was	a	bruise	to	her	abdomen	that	was	days	old.		

She	also	had	multiple	internal	bruises.			

      [¶13]		Several	of	Hilary’s	bruises	were	caused	by	multiple	injuries	that	

occurred	at	different	times.		Her	left	temple	had	both	an	older	injury	and	an	

injury	 that	 was	only	 minutes	 or	 hours	 old.	 	 There	 were	bruises	 to	 the	 top	 of	

Hilary’s	 skull	 and	 to	 her	 right	 temple	 that	 were	 caused	 by	 older	 injuries	 as	

well	as	injuries	that	were	hours	old.			

      [¶14]	 	 Saenz	 gave	 a	 variety	 of	 accounts	 of	 the	 events	 leading	 up	 to	 his	

wife’s	 death.	 	 When	 he	 called	 the	 hospital,	 he	 told	 the	 receptionist	 that	 his	

“buddy”	had	hit	his	head	after	falling	on	ice	and	was	having	a	seizure.		Saenz	

told	the	ambulance	personnel	that	his	wife	was	dizzy,	fell	and	hit	her	head	on	

the	bed,	and	had	a	seizure.		He	also	made	statements	that	she	had	hit	her	head	

on	the	mattress,	that	she	had	hit	her	head	on	the	floor,	that	she	“might”	have	

fallen,	that	it	might	have	been	a	reaction	to	medication,	that	she	had	recently	
6	

changed	 medications,	 and	 that	 she	 and	 his	 ex-girlfriend	 had	 recently	 gotten	

into	a	fight.	

         [¶15]	 	 Two	 days	 after	 his	 wife’s	 death,	 Saenz	 was	 arrested	 for	 her	

murder,	 and	 he	 was	 later	 charged,	 by	 a	 single-count	 indictment,	 with	

intentional	 or	 knowing	 murder,	 17-A	 M.R.S	 §	 201(1)(A)	 (2015),	 or,	 in	 the	

alternative,	depraved	indifference	murder,	17-A	M.R.S.	§	201(1)(B).		The	court	

held	a	jury-waived	trial	from	May	18	to	May	28,	2015,	during	which	it	heard	

testimony	 from	 the	 children,	 rescue	 personnel,	 police	 officers,	 neighbors,	

friends,	coworkers,	and	competing	medical	experts.	

         [¶16]	 	 The	 court	 heard	 specific	 testimony	 from	 the	 medical	 examiner	

that	a	punch	to	the	head	could	cause	a	subdural	hematoma	and	that	the	risk	

increases	with	multiple	blows.			

         [¶17]	 	 As	 part	 of	 his	 alternative	 argument	 that	 Hilary’s	 death	 was	

brought	 about	 by	 a	 “spontaneous”	 seizure1	 that	 caused	 her	 to	 fall	 and	 strike	

her	 head,	 Saenz	 offered	 expert	 testimony	 that	 Hilary’s	 subdural	 hematoma	

was	unlikely	to	have	been	caused	by	a	punch.		Saenz	introduced	evidence	that	

his	wife	had	sustained	head	injuries	from	a	motor	vehicle	accident	and	from	a	

fall	 on	 ice,	 years	 earlier,	 in	 support	 of	 this	 explanation.	 	 However,	 the	 court	


     1		In	other	words,	a	seizure	not	caused	by	Saenz’s	beatings.	
                                                                                       7	

also	 heard	 testimony	 that	 Hilary	 had	 never	 been	 diagnosed	 with	 a	 seizure	

disorder	 and	 had	 denied	 ever	 having	 had	 a	 seizure	 when	 asked	 by	 medical	

personnel	 on	 at	 least	 four	 occasions.	 	 There	 was	 additional	 testimony	 that	

after	his	wife’s	death,	Saenz	told	at	least	three	people	that	she	had	never	had	a	

seizure	before	the	day	she	died.			

      [¶18]		Based	on	the	evidence	presented,	the	court	found	that	the	State	

had	 proved	 beyond	 a	 reasonable	 doubt	 that	 Saenz	 caused	 Hilary’s	 death	 by	

inflicting	blunt	force	trauma	to	her	head	within	the	thirty-six	hours	before	her	

death	and	that	this	trauma	either	 directly	caused	the	 subdural	 hematoma	 or	

caused	her	to	fall	and	strike	the	floor	with	the	same	result.		The	court	further	

found	that	the	physical	violence	Saenz	inflicted	on	his	wife	in	the	days	leading	

up	 to	 her	 death	 and	 the	 delay	 in	 seeking	 medical	 assistance	 amounted	 to	 a	

depraved	indifference	to	the	value	of	human	life.	

      [¶19]		In	accordance	with	these	findings,	the	court	found	Saenz	guilty	of	

depraved	 indifference	 murder,	 entered	 a	 judgment	 of	 conviction,	 and	

sentenced	 him	 to	 forty-seven	 years’	 imprisonment.	 	 Saenz	 was	 thirty-two	

years	 old	 at	 the	 time	 of	 sentencing.	 	 Hilary	 was	 twenty-nine	 years	 old	 when	

she	died.			

      [¶20]		Saenz	timely	appealed	from	the	conviction.	
8	

                                    II.		DISCUSSION	

       [¶21]	 	 Saenz	 does	 not	 dispute	 the	 court’s	 findings	 that	 he	 repeatedly	

beat	his	wife	over	the	course	of	multiple	days,	inflicting	head-to-toe	bruising	

and	 internal	 injuries.	 	 He	 argues,	 however,	 that	 those	 assaults	 did	 not	 cause	

the	 fatal	 injury.	 	 Saenz	 argues	 that	 there	 was	 insufficient	 evidence	 for	 the	

court	 to	 have	 found	 that	 he	 caused	 his	 wife’s	 death	 because	 his	 experts	

testified	 that	 it	 is	 unlikely	 for	 a	 punch	 to	 the	 head	 to	 cause	 a	 subdural	

hematoma.		He	urges	us	to	conclude	that	the	court	should	have	accepted	the	

testimony	of	his	experts	that	a	spontaneous	seizure	and	resulting	fall	was	the	

most	likely	cause	of	the	subdural	hematoma.		Further,	Saenz	argues	that	there	

was	 insufficient	 evidence	 for	 the	 court	 to	 find	 that	 he	 acted	 with	 depraved	

indifference	to	the	value	of	human	life.			

       [¶22]	 	 “When	 a	 criminal	 defendant	 contends	 that	 the	 evidence	 was	

insufficient	to	support	the	conviction,	we	view	the	evidence	in	the	light	most	

favorable	 to	 the	 State	 to	 determine	 whether	 the	 trier	 of	 fact	 rationally	 could	

have	found	beyond	a	reasonable	doubt	every	element	of	the	offense	charged.”		

Erskine,	 2006 ME 5,	 ¶	 9,	 889 A.2d 312  (quotation	 marks	 omitted).	 	 “It	 is	 the	

prerogative	 of	 the	 fact-finder	 to	 resolve	 conflicting	 issues	 of	 fact,”	 and	 thus	

“[w]e	defer	to	all	credibility	determinations	made	by	the	fact-finder.”		State	v.	
                                                                                     9	

Hodsdon,	 2016 ME 46,	 ¶	 8,	 135 A.3d 816  (quotation	 marks	 omitted).		

“[F]actual	findings	may	be	supported	by	reasonable	inferences	drawn	from	all	

the	 circumstances	 even	 if	 those	 inferences	 are	 contradicted	 by	 parts	 of	 the	

direct	evidence.”		State	v.	Stinson,	2000 ME 87,	¶	8,	751 A.2d 1011.	

      [¶23]		The	Legislature	has	established	that	a	“person	is	guilty	of	murder	

if	the	person	.	.	.	[e]ngages	in	conduct	that	manifests	a	depraved	indifference	

to	the	value	of	human	life	and	that	in	fact	causes	the	death	of	another	human	

being.”	 	 17-A	 M.R.S.	 §	 201(1)(B).	 	 “[A]	 verdict	 of	 guilty	 of	 depraved	

indifference	 murder	 is	 appropriate	 where	 the	 accused’s	 conduct,	 objectively	

viewed,	created	such	a	high	tendency	to	produce	death	that	the	law	attributes	

to	him	the	highest	degree	of	blameworthiness.”		State	v.	Crocker,	435 A.2d 58,	

63	(Me.	1981)	(quotation	marks	omitted);	see	also	State	v.	Witham,	2005 ME
79,	¶	8,	876 A.2d 40.		In	order	for	a	fact-finder	to	find	an	accused	person	guilty	

of	 depraved	 indifference	 murder,	 the	 adjudicator	 must	 conclude	 that	 the	

defendant	 “consciously	 .	 .	 .	 engaged	 in	 conduct	 that	 he	 should	 have	 known	

would	create	a	very	high	degree	of	risk	of	death	or	serious	bodily	injury	and	it	

must	 also	 under	 the	 circumstances	 [have	 been]	 unjustifiable	 for	 him	 to	 take	

the	risk.”		Crocker, 435 A.2d	at	63 (quotation	marks	omitted).		“Put	differently,	

death-producing	 conduct	 will	 justify	 a	 verdict	 of	 guilty	 of	 depraved	
10	

indifference	 murder	 if	 a	 jury	 could	 find	 that	 that	 conduct	 was	 so	 heinous	 in	

the	eyes	of	the	law	as	to	constitute	murder.”		Id.	(quotation	marks	omitted).		

       [¶24]	 	 The	 evidence	 here	 was	 more	 than	 sufficient	 for	 the	 court	

rationally	to	have	found	beyond	a	reasonable	doubt	that	Saenz	inflicted	blunt	

impact	 trauma	 on	 Hilary’s	 head	 that	 caused	 the	 fatal	 subdural	 hematoma	

either	 directly	 or	 by	 causing	 a	 fatal	 fall.	 	 Contrary	 to	 Saenz’s	 assertions,	 the	

State	presented	competent	evidence	at	trial	to	demonstrate	that	it	is	possible	

for	 blunt	 force	 trauma,	 such	 as	 a	 blow	 to	 the	 head,	 to	 cause	 a	 subdural	

hematoma.	 	 The	 court	 could	 both	 reject	 the	 opinions	 of	 Saenz’s	 experts	 that	

subdural	 hematomas	 are	 not	 commonly	 caused	 by	 blows	 to	 the	 head,	 or	 it	

could	 accept	 those	 opinions	 but	 nevertheless	 find	 that	 Hilary’s	 subdural	

hematoma	was	caused	by	such	a	blow	in	this	case.		The	court	was	thus	free	to	

reject	 Saenz’s	 alternative	 explanation	 that	 the	 subdural	 hematoma	 resulted	

from	an	unrelated	fall	caused	by	a	spontaneous	seizure.			

       [¶25]		Ultimately,	the	evidence	of	his	unrelenting	and	horrific	abuse	of	

Hilary	over	hours	and	days,	including	multiple	blows	to	her	head	resulting	in	

her	death,	along	with	his	delay	in	seeking	medical	assistance,	fully	support	the	

court’s	 findings	 that	 Saenz	 killed	 his	 wife	 and	 that	 he	 acted	 with	 a	 depraved	

indifference	to	the	value	of	human	life	in	doing	so.	
                                                                              11	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	      	       	     	
	
On	the	briefs:	
	
      Robert	 Van	 Horn,	 Esq.,	 Ellsworth,	 and	 Jeffrey	 C.	 Toothaker,	
      Esq.,	Ellsworth,	for	appellant	Christopher	Saenz	
      	
      Janet	 T.	 Mills,	 Attorney	 General,	 and	 Lara	 M.	 Nomani,	 Asst.	
      Atty.	 Gen.,	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	
      appellee	State	of	Maine	
	
	
At	oral	argument:	
	
      Robert	Van	Horn,	Esq.,	for	appellant	Christopher	Saenz	
      	
      Lara	M.	Nomani,	Asst.	Atty.	Gen.,	for	appellee	State	of	Maine	
	
	
	
Hancock	County	Unified	Criminal	Docket	docket	number	CR-2013-529	
FOR	CLERK	REFERENCE	ONLY